Citation Nr: 1507302	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-27 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disabilities and medications prescribed therefor. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to May 1971 and from October 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO, in pertinent part, confirmed and continued the previous denial of service connection for headaches.  The Veteran appealed this rating action to the RO. 

This matter was previously before the Board, most recently in August 2013.  At that time, the Board, in pertinent part, reopened a previously denied claim for service connection for a headache condition, and remanded the underlying claim to the RO for additional development; specifically, to schedule the Veteran for a VA examination to determine the etiology of his headache condition.  VA examined the Veteran in October 2013.  A copy of the October 2013 VA examination report has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board regrets that a further remand is warranted in this case.  Pursuant to the Board's August 2013 remand directives, VA examined the Veteran in October 2013, in pertinent part, to determine the etiology of his headache disorder, to include whether or not they were related to his period of military service and, in the alternative, secondary to his service-connected disabilities (i.e., acquired psychiatric disorder, residuals of a fractured right great toe; diabetes mellitus; cold sweats; irritable bowel syndrome; post-trauma carpal tunnel syndrome; and, scar of the right great toes).  

In its August 2013 remand directives, the Board requested that the VA examiner provide opinions to the following questions: (i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disability had its onset in service or was otherwise related thereto; and, (ii) Is it at least as likely as not that the Veteran's headache disability was caused or aggravated (permanently worsened) by any of his service-connected disabilities, to include medications prescribed therefor.  In response to the question on the direct service connection component of the claim, the October 2013 VA examiner opined, in pertinent part, that the Veteran's headaches had clearly and unmistakably preexisted service and were clearly and unmistakably not aggravated beyond their natural progression therein.  The Board notes that this portion of the VA examiner's opinion is superfluous because it had not requested an opinion on a preexisting headache disability in its August 2013 remand directives.  It is possible that the examiner checked the wrong box on the examination questionnaire, but this is not certain.  The VA examiner's rationale for his opinion as to the Veteran's preexisting headache disorder was that his service-connected conditions, aside from the service-connected acquired psychiatric disorder, would not have caused aggravation of his headache disorder because they were unrelated disorders (i.e., one would not influence the other).  

The October 2013 VA examiner further expounded that although an anxiety (psychiatric) disorder could contribute to headache frequency in some patients, it would be speculation to state to what degree.  The VA examiner then stated that it was less likely than not that the Veteran's headaches had been incurred in or caused by service.  The VA examiner's rationale was that the Veteran's service-connected conditions did not cause headaches because headaches were not part of the diagnostic criteria (or symptoms) for those disorders.  He further opined that medications for the Veteran's service-connected disorders did not cause tension headaches.  (See October 2013 VA examination report). 

The Board finds the October 2013 VA examiner's opinion to be unresponsive and speculative to its August 2013 remand directives in addressing the direct and secondary service connection components of the claim, respectively.  First, in addressing the direct service connection component of the claim, the VA examiner provided a contradictory response by stating that the Veteran's headaches had preexisted service and then concluded that they had not been incurred or caused therein.  Thus, clarification is needed on the direct service connection component of the Veteran's claim as to whether his headaches were caused or incurred in military service without any reference to a preexisting condition.  Thus, for this reason the Board finds that the claim must be remanded pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998). 

A remand is also necessary because the Board finds the VA examiner's opinion that although an anxiety (psychiatric) disorder could contribute to headache frequency in some patients, and that it would be speculation to state to what degree, to be, itself, equivocal and speculative.  First, the VA examiner did not address whether the Veteran's (italics added for emphasis) service-connected acquired psychiatric disorder, as opposed to those persons in general diagnosed with an anxiety disorder, had caused or aggravated (permanently worsened) his headache disorder.  Second, the VA examiner did not provide any supporting rationale for his equivocal opinion.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale; and it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Thus, for the foregoing reasons, the Board finds that this claim must be remanded pursuant to Jones.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's electronic claims file to either the examiner who conducted the October 2013 VA examination or, if the October 2013 is not available, another qualified specialist, such as a neuropsychiatrist.  The October 2013 VA examiner or other qualified specialist is requested to review the record, to include the Veteran's contentions, and provide opinions to the following questions: 

i) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's headache disorder is etiologically related to, or had its onset during, military service?  The examiner is advised that his opinion should be provided without any reference to a preexisting headache disability.

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches disorder, as opposed to those persons in the general population diagnosed with an anxiety disorder, has been caused or permanently aggravated by his service-connected acquired psychiatric disorder?

The examiner must provide reasons for each opinion given.

If the October 2013 VA examiner or other specialist is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The October 2013 VA examiner or other specialist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the October 2013 VA examiner or other specialist rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The AOJ should review the October 2013 VA examiner's supplemental opinion or other specialist's opinion to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

